




[brookscorporatelogocolora02a.jpg]
Brooks Automation, Inc.
Tel (978) 262-2400
Fax (978) 262-2500
15 Elizabeth Drive Chelmsford, MA 01824

    


June 12, 2014






Mr. David C. Gray
8 Clemmons Street
Southborough, MA 01772


Dear David:


It has been a pleasure discussing our leadership roles at Brooks and I am
pleased to offer you the position of Senior Vice President, Chief Strategy and
New Business Officer. This position will be responsible for global strategy
development and execution including new business and product strategy, M&A
Strategy, and acquisition optimization through successful integration. You will
report to me with the position based in Chelmsford, Massachusetts.


The terms of the offer are as follows:


1.
The base salary for this position will be $350,000 annually, paid biweekly. Your
subsequent salary reviews will be conducted consistent with Brooks' policy for
executives, generally on an annual basis with any changes effective January 1st.



2.
You are eligible to participate in the annual Performance Based Variable
Compensation Plan for the 2014 fiscal year with an annual target of 60%. For the
current 2014 plan year, we will recognize the time your performed services as a
consultant to Brooks and calculate your award on the basis of your offered
salary of $350,000. Payment of variable compensation is subject to your meeting
the aggressive but achievable corporate, business unit and individual goals and
objectives defined and agreed upon for 2014 and subsequent performance years.

3.
You will be a participant in the Company’s Executive Equity Incentive Plan (EIP)
for FY 2014 and, subject to final Board approval at its next scheduled meeting,
will receive an initial hire grant of 75,000 restricted stock units (RSUs).
Fifty Thousand (50,000) of these will vest on a three year pro rata basis from
November 6, 2013 and 25,000 will vest based on the achievement of established
financial objectives and a continuing service requirement through November,
2016. In addition, subject to final Board approval, you will receive an equity
grant of approximately 75,000 RSUs in November, 2014 for the FY 2015 equity plan
with performance and time based restrictions.

4.
You will be eligible for our company sponsored benefit plans. Brooks Automation
currently pays a majority of the cost of medical, dental and vision insurance
and 100% of the cost of life and disability insurance. The Company also offers a
401(k) savings and retirement plan with a 4.5% Company match, an Employee Stock
Purchase Plan with a 15% discount, a Non-qualified Deferred Compensation Plan
and a Flexible Leave time off policy.




        



--------------------------------------------------------------------------------

Mr. David C. Gray
Page 2





Dave, we have assembled an outstanding team of people committed to providing
best in class automation, vacuum, life sciences and instrumentation solutions to
the global semiconductor, life sciences and related industries.


You will be an important part of our leadership team and we are confident that
your experience and skills will reward Brooks Automation, its shareholders and
you personally. This offer is contingent upon an investigative consumer report
(background check).


We look forward to your acceptance and our mutually agreed start date. Please
sign and return one copy of this letter. Additionally, to expedite the hiring
process you may fax a copy of your acceptance to me at 978-262-2508. If you have
any questions, please call me at (978) 262-4337.


Sincerely,
[ex101davidgrayofferle_image1.gif]




Stephen S. Schwartz
Chief Executive Officer


cc:    Bill Montone
Mark Morelli
File


Enclosures


Acceptance:
 
 
 
Signature
Date
 
 
 
 
Start Date
 








            